DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed on 17 December 2020 have been fully considered but they are not deemed to be persuasive.
By the amendment filed 17 December 2020, claims 1, 8, 9, and 11 have been amended.
Claims 1-11 and 14-16 are pending.
Claims 1-11 and 14-16 are rejected.
Response to Arguments
Regarding claims 1 and 9, Applicant argues in substance that Huang fails to disclose determining a first plurality of locations of the first plurality of measurement gaps according to the first system time acquired from the SBS (Rem. 7). Applicant in particular argues that the UE directly uses the measurement gaps instead of determining a location of a measurement gap acording to a system time (Rem. 7).
Examiner disagrees. As recited in the Office action, Huang discloses:
determining a first plurality of locations of the first plurality of measurement gaps according to the first system time acquired from the SBS (para. 20, explaining the need for aligning the SFN or subframe by determining the differences; para. 31, In various embodiments, the SFN of the SCG, SFNSCG, may be represented by an SFN index of all the cells of the SCG at a particular point in time, for example, the time at which the message at 208 is transmitted. In some embodiments, the SFN index may be a number from 0-1023, with consecutive SFN indices representing a 10 ms interval, for example; para. 44, in the event of DRX or measurement gap, the UE 104 may perform various RRM measurements based on the received indication; para. 50).

Regarding claim 11, Applicant argues that:
Huang does NOT disclose that the SBS receives a second measurement gap configuration configuring a second plurality of measurement gaps to the user equipment, from the MBS and determines that a first plurality of locations of a first plurality of measurement gaps according to the second measurement configuration, as recited in claim 11. Huang also does NOT disclose that the first measurement gap configuration configures a first MGRP and the second measurement gap configuration configures a second MGRP. That is, Huang does not disclose that the MBS transmits the second MGRP to the SBS as recited in claim 11 (Rem. 8).
Examiner disagrees. For brevity, Applicant is directed to the respective rejection for how Huang discloses the aforementioned limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Pub. 2015/0327322) in view of Wang et al (US Pub. 2019/0182782).

Regarding claim 1, Huang discloses a user equipment of handling a measurement gap (fig. 1, UE 104), comprising: 
a storage device (fig. 1, UE 104); and 
a processing circuit, coupled to the storage device (fig. 1, 4, UE 104), wherein the storage device stores, and the processing circuit is configured to execute instructions of: 
connecting to a master base station (MBS) (fig. 1, 4, MeNB 108; fig. 4, step 404); 
connecting to a secondary base station (SBS), while connecting to the MBS (fig. 1, SeNB 112; fig. 4, step 408); 
receiving a first measurement gap configuration configuring a first plurality of measurement gaps for the user equipment, from the SBS (fig. 2, step 224 DRX/MG of SCG; para. 43, 44, the UE 104 receives indication of DRX or measurement gap from SeNB 112; fig. 4, step 408, SFN of SCG from SeNB; para. 49); 
acquiring a first system time from the SBS (fig. 4, step 408, SFN of SCG from SeNB; para. 20, various embodiments describe determination of the differences between the SFN/subframes of the MCG and the SCG to facilitate alignment of DRX or measurement gaps of the MCG and SCG; para. 47, the SFN index of the SCG may be known by the UE 104 detecting one or more MIBs in a special cell of the SCG (denoted as pSCell); para. 49, the SFN index of the SCG may be provided in an MIB broadcast by the SeNB 112 in a pSCell);
determining a first plurality of locations of the first plurality of measurement gaps according to the first system time acquired from the SBS (para. 20, explaining the need for aligning the SFN or subframe by determining the differences; para. 31, In various embodiments, the SFN of the SCG, SFNSCG, may be represented by an SFN index of all the cells of the SCG at a particular point in time, for example, the time at which the message at 208 is transmitted. In some embodiments, the SFN index may be a number from 0-1023, with consecutive SFN indices representing a 10 ms interval, for example; para. 44, in the event of DRX or measurement gap, the UE 104 may perform various RRM measurements based on the received indication; para. 50); and 
performing at least one first measurement on a first carrier in the first plurality of measurement gaps according to the first plurality of locations (para. 44, the UE 104 may perform various RRM measurements in the event of DRX or measurement gap; fig. 4, step 428; para. 52). 
Huang does not specifically disclose acquiring a first system time from the SBS by receiving at least one synchronization signal (SS) and a physical broadcast channel (PBCH) from the SBS. However Wang from an analogous art discloses the base station sending to the UE a plurality of PBCHs and a plurality of SSs, which are then detected and received by the UE, which obtains the timing information (fig. 8; para. 86-90, 183). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate receiving PBCHs and SSs and obtaining time information as taught by Wang in the system of Huang in order to ensure receiving signals of sufficiently good quality in wide coverage (Wang, para. 5).


transmitting a first measurement result of the first carrier to the SBS in response to the at least one first measurement (fig. 2, step 232; para. 44, at step 232, the UE 104 may transmit an indication of the RRM measurements from gaps of the SCG to the SeNB 112). 

Regarding claim 3, Huang further discloses wherein the instruction of connecting to the MBS comprises: 
establishing a radio resource control (RRC) connection with the MBS (para. 21, the UE 104 may include a wireless transceiver 116 that receives indications of measurement gaps from the MeNB 108; para. 37, RRC). 

Regarding claim 4, Huang further discloses wherein the instruction of connecting to the SBS comprises: 
establishing a master cell group (MCG) bearer, a secondary cell group (SCG) bearer or a SCG split bearer with the SBS (para. 22, the UE 104 may receive indications of measurement gaps from MeNB 108 or SeNB112). 

Regarding claim 5, Huang further discloses wherein the instructions further comprise: 
receiving the first measurement gap configuration from the SBS via a signaling radio bearer (SRB), while connecting to the MBS (fig. 4, step 424 receiving measurement gap from SeNB while connected to MeNB at step 404). 

Regarding claim 6, Huang further discloses wherein the instructions further comprise: 
receiving the first measurement gap configuration from the SBS via a radio resource control (RRC) connection with the MBS (fig. 4, steps 424, 404; para. 37, RRC). 


receiving a second measurement gap configuration configuring a second plurality of measurement gaps for the communication device, from the MBS (fig. 4, step 420); 
determining a second plurality of locations of the second plurality of measurement gaps according to a second system time acquired from the MBS (fig. 4, step 420;  para. 52); 
performing at least one second measurement on a second carrier in the second plurality of measurement gaps according to the second plurality of locations (fig. 4, step 420; para. 52); and 
transmitting a second measurement result of the second carrier to the MBS in response to the at least one second measurement (fig. 4, step 428; para. 52). 

Regarding claim 8, Huang further discloses wherein the first system time comprises a system frame number (SFN), a subframe number, a timeslot number, a SS block number, or combination thereof (fig. 4, step 408, SFN of SCG from SeNB; para. 20, 47, 49).

Regarding claim 9, Huang discloses a network of handling a measurement gap, configured to execute instructions of: 
a master base station (MBS) of the network connecting to a user equipment (fig. 4, MeNB, step 404); 
a secondary base station (SBS) of the network connecting to the user equipment, while the MBS connecting to the user equipment (fig. 4, SeNB, step 408); 
the SBS transmitting … for a user equipment to acquire a first system time (fig. 4, step 408, SFN of SCG from SeNB; para. 20, 47, 49); and 
the SBS transmitting a first measurement gap configuration for the user equipment to determine a first plurality of locations of a first plurality of measurement gaps according to the  first system time acquired from the SBS, to the user equipment (fig. 4, step 424, SeNB sending measurement gaps of SCG to UE; para. 20, 31, 47, 49, 52). 
Huang does not specifically disclose the SBS transmitting at least one synchronization signal (SS) and a physical broadcast channel (PBCH) for a user equipment to acquire a first system time. However Wang from an analogous art discloses the base station sending to the UE a plurality of PBCHs and a plurality of SSs, which are then detected and received by the UE, which obtains the timing information (fig. 8; para. 86-90, 183). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate receiving PBCHs and SSs and obtaining time information as taught by Wang in the system of Huang in order to ensure receiving signals of sufficiently good quality in wide coverage (Wang, para. 5).

Regarding claim 10, Huang further discloses wherein the instructions further comprise: 
the MBS transmitting a second measurement gap configuration configuring a second plurality of measurement gaps to the user equipment, wherein the MBS determines a second plurality of locations of the second plurality of measurement gaps according to a second system time of the MBS (fig. 4, step 420, MeNB sending measurement gap of MCG to UE; para. 52). 

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Pub. 2015/0327322).

Regarding claim 11, Huang discloses a network of handling a measurement gap, configured to execute instructions of: 
a master base station (MBS) of the network connecting to a user equipment (fig. 4, MeNB, step 404); 
a secondary base station (SBS) of the network connecting to the user equipment, while the MBS connecting to the user equipment (fig. 4, SeNB, step 408); 
the SBS receiving a second measurement gap configuration configuring a second plurality of measurement gaps to the user equipment, from the MBS (fig. 2, step 216; fig. 4, step 416, SeNB receiving Aligned DRX/MG with MCG from MeNB; para. 52); 
the SBS determining a first plurality of locations of a first plurality of measurement gaps according to the second measurement gap configuration (fig. 2, step 224; fig. 4, step 424; para. 44, the transmitter circuitry 124 may transmit an indication of the RRM measurements from gaps of the SCG to the SeNB 112 at 232; para. 52); and 
the SBS transmitting a first measurement gap configuration configuring the first plurality of measurement gaps to the user equipment (fig. 4, step 424; para. 20, 31, 52; para. 44, indication of RRM measurements from gaps).
Huang does not specifically disclose wherein the first measurement gap configuration configures a first measurement gap reception period (MGRP) and the second measurement gap configuration configures a second MGRP. However Huang discloses each measurement gap may start at a SFN and asubframe in terms of T, a measurement gap reception period (MGRP)/10 (para. 38). Huang further discloses determining the gap offset to align a measurement gap of the MCG and SCG (fig. 2, step 216; fig. 4, step 416; para. 39-42, 52). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the respective MGRP at the MeNB and SeNB to ensure syncrhonization at the MeNB and SeNB (para. 3).

Regarding claim 14, Huang further discloses wherein the SBS determines the first plurality of locations according to the second measurement gap configuration and a first system time of the SBS (para. 38, 39). 

second system time of the MBS (para. 38, 39).

Regarding claim 16, Huang further discloses wherein the instructions further comprise:
the SBS determines the first plurality of locations of the first plurality of measurement gaps according to a third system time of the SBS (para. 44, indication of RRM measurements from gaps).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Luat Phung/
Primary Examiner, Art Unit 2468